

EXHIBIT 10.1
 
 
February 6, 2009




Mike Rogers
4018 Bell Hollow Lane
Katy, Texas  77494




Dear Mike,


On behalf of Calpine Corporation, I am pleased to extend an offer to continue
your regular, full-time employment with Calpine, in a new exempt position of
Senior Vice President, Geothermal Operations, located in Middletown,
California.  This new position goes into effect of February 16, 2009.  Details
of this offer are provided below:


Title:
Senior Vice President, Geothermal Operations
   
Reporting to:
Tom Webb, Interim SVP, Calpine Power Operations
   
Base Salary:
$17,307.69 paid bi-weekly (annualized at $450,000.00 for 2009).  Base Salary
will be reevaluated in 2010 and thereafter.
   
Annual Bonus Program:
You will continue to be eligible to participate in the Calpine Incentive Plan
(CIP), which provides for an annual bonus based both on corporate financial
results and individual performance.  Your 2009 CIP target will be 75% of your
annual bas wages and can be increased or decreased in accordance with the
corporate financial results and your individual performance.
   
Emergence Equity Grants:
Your Executive Emergence Non-Qualified Stock Options and Executive Emergence
Restricted Stock Grants will vest on February 16, 2009.
   
Change in Control and
Severance Benefits Plan:
We have agreed on three scenarios:
1.  You may resign your employment for any reason on or before December 31, 2009
and receive severance benefits consistent with the Calpine Corporation Change in
Control and Severance Benefits Plan in effect as of the date of this letter, at
100% of your 2008 bonus target.
2.   If you are involuntarily terminated without cause or if you resign for good
reason, before December 31, 2010, you will receive severance benefits consistent
with the Calpine Corporation Change in Control and Severance Benefits Plan in
effect as of the date of this letter, at 100% of your 2008 bonus target.  “Good
reason” and “cause” are defined in the Calpine Corporation Change in Control and
Severance Benefits Plan.  After December 31, 2010, Calpine’s then in effect
change in control and severance benefits plan shall apply.
3.  If Calpine hires a regular, full-time Senior Vice President of Calpine Power
Operations before July 1, 2010, you will have the right to terminate your
employment if you reasonably determine that you are not compatible with that
Senior Vice President, up to six months after that individual’s hire date.  If
you resign for that reason, you will receive severance benefits consistent with
the Calpine Corporation


 
 

--------------------------------------------------------------------------------

 
Mike Rogers
February 6, 2009
Page 2




 
Change in Control and Severance Benefits Plan in effect as of the date of this
letter, at 100% of your 2008 bonus target.
 
As a condition of receiving the benefits described in these three scenarios, you
agree that if you resign your employment for any of the above reasons, you will
provide Calpine with 90 days’ advance written notice of your resignation.
   
Benefits Summary:
You will continue to be covered by Calpine’s competitive, comprehensive benefits
package.
   
Relocation:
You are eligible for Level 4 relocation assistance.  Relocation assistance must
be refunded in full to Calpine should you voluntarily terminate your employment
within twelve (12) months from your employment date.



This offer does not constitute a binding contract of employment.  Calpine's
employment arrangements may be terminated by either party, at will.


Please sign both copies of the letter, retain one for your files and return one
to Human Resources in the attached self-addressed stamped envelope.  Please
contact Kelly Zelinski at 408-792-1111 with any questions.


Mike, we look forward to your serving as Senior Vice President of Geothermal
Operations.




Very truly yours,


CALPINE CORPORATION






  /s/ THAD HILL
 
Thad Hill, EVP and Chief Commercial Ops
             



  /s/ MIKE ROGERS
   February 25, 2009  
Mike Rogers
 
Date
         
